


EXHIBIT 10.1

SUPERGEN, INC.

EXECUTIVE EMPLOYMENT, CONFIDENTIAL INFORMATION,

INVENTION ASSIGNMENT, AND ARBITRATION AGREEMENT

This Executive Employment, Confidential Information, Invention Assignment, and
Arbitration Agreement (this “Employment Agreement”) is made as of March 1, 2002
(the “Effective Date”), by and between SuperGen, Inc., a Delaware corporation
(the “Company”), and Joseph Rubinfeld (“Executive”).

BACKGROUND

A.            The Company and Executive were parties to that certain Employment,
Confidential Information and Invention Assignment Agreement, dated as of
January 1, 1994, as amended by Amendment No. 1 dated January 17, 1996, and as
further amended and restated on January 1, 1998 (the “Prior Employment
Agreement”).

B.            The Prior Employment Agreement has expired and the parties desire
to enter into this Employment Agreement.

NOW THEREFORE, in consideration of the respective covenants and agreements of
the parties contained in this Agreement, the Company and Executive agree as
follows:

AGREEMENT


1.             TERM.  THE COMPANY HEREBY EMPLOYS EXECUTIVE AND EXECUTIVE HEREBY
ACCEPTS EMPLOYMENT, ON THE TERMS AND CONDITIONS SET FORTH HEREIN.  THE TERM OF
THIS AGREEMENT SHALL COMMENCE UPON THE EFFECTIVE DATE AND SHALL CONTINUE UNTIL
AND INCLUDING DECEMBER 31, 2003.


2.             DUTIES.  EXECUTIVE AGREES TO SERVE THE COMPANY AS ITS PRESIDENT
AND CHIEF EXECUTIVE OFFICER, OR IN SUCH OTHER EXECUTIVE CAPACITY AS THE
COMPANY’S BOARD OF DIRECTORS (THE “BOARD”) MAY FROM TIME TO TIME REQUEST. 
DURING THE TERM OF THIS AGREEMENT, EXECUTIVE WILL DEVOTE ALL OF HIS NORMAL
BUSINESS TIME AND ATTENTION TO, AND USE HIS BEST EFFORTS TO ADVANCE, THE
BUSINESS OF THE COMPANY.  EXECUTIVE AGREES NOT TO ACTIVELY ENGAGE IN ANY OTHER
EMPLOYMENT, OCCUPATION OR CONSULTING ACTIVITY FOR ANY DIRECT OR INDIRECT
REMUNERATION WITHOUT THE PRIOR APPROVAL OF THE BOARD, EXCEPT THAT WITHOUT SUCH
PRIOR APPROVAL EXECUTIVE MAY SERVE ON THE BOARD OF DIRECTORS OF OTHER COMPANIES
IF IN SO DOING EXECUTIVE DOES NOT VIOLATE THE TERMS OF THIS AGREEMENT.


3.             CONFIDENTIAL INFORMATION.


(A)           COMPANY INFORMATION.  EXECUTIVE AGREES AT ALL TIMES DURING THE
TERM OF HIS EMPLOYMENT AND THEREAFTER, TO HOLD IN STRICTEST CONFIDENCE, AND NOT
TO USE, EXCEPT FOR THE BENEFIT OF THE COMPANY, OR TO DISCLOSE TO ANY PERSON,
FIRM OR CORPORATION WITHOUT WRITTEN AUTHORIZATION OF THE BOARD OF DIRECTORS OF
THE COMPANY, ANY CONFIDENTIAL INFORMATION OF THE

 

1

--------------------------------------------------------------------------------


 


COMPANY, EXCEPT UNDER A NON-DISCLOSURE AGREEMENT DULY AUTHORIZED AND EXECUTED BY
THE COMPANY.  EXECUTIVE UNDERSTANDS THAT “CONFIDENTIAL INFORMATION” MEANS ANY
NON-PUBLIC INFORMATION THAT RELATES TO THE ACTUAL OR ANTICIPATED BUSINESS OR
RESEARCH AND DEVELOPMENT OF THE COMPANY, TECHNICAL DATA, TRADE SECRETS OR
KNOW-HOW, INCLUDING, BUT NOT LIMITED TO, RESEARCH, PRODUCT PLANS OR OTHER
INFORMATION REGARDING COMPANY’S PRODUCTS OR SERVICES AND MARKETS THEREFOR,
CUSTOMER LISTS AND CUSTOMERS (INCLUDING, BUT NOT LIMITED TO, CUSTOMERS OF THE
COMPANY ON WHOM EXECUTIVE CALLED OR WITH WHOM EXECUTIVE BECAME ACQUAINTED DURING
THE TERM OF HIS EMPLOYMENT), SOFTWARE, DEVELOPMENTS, INVENTIONS, PROCESSES,
FORMULAS, TECHNOLOGY, DESIGNS, DRAWINGS, ENGINEERING, HARDWARE CONFIGURATION
INFORMATION, MARKETING, FINANCES OR OTHER BUSINESS INFORMATION.  EXECUTIVE
FURTHER UNDERSTANDS THAT CONFIDENTIAL INFORMATION DOES NOT INCLUDE ANY OF THE
FOREGOING ITEMS WHICH HAVE BECOME PUBLICLY KNOWN AND MADE GENERALLY AVAILABLE
THROUGH NO WRONGFUL ACT OF EXECUTIVE’S OR OF OTHERS WHO WERE UNDER
CONFIDENTIALITY OBLIGATIONS AS TO THE ITEM OR ITEMS INVOLVED OR IMPROVEMENTS OR
NEW VERSIONS THEREOF.


(B)           FORMER EMPLOYER INFORMATION.  EXECUTIVE AGREES THAT HE WILL NOT,
DURING HIS EMPLOYMENT WITH THE COMPANY, IMPROPERLY USE OR DISCLOSE ANY
PROPRIETARY INFORMATION OR TRADE SECRETS OF ANY FORMER EMPLOYER OR OTHER PERSON
OR ENTITY AND THAT HE WILL NOT BRING ONTO THE PREMISES OF THE COMPANY ANY
UNPUBLISHED DOCUMENT OR PROPRIETARY INFORMATION BELONGING TO ANY SUCH EMPLOYER,
PERSON OR ENTITY UNLESS CONSENTED TO IN WRITING BY SUCH EMPLOYER, PERSON OR
ENTITY.


(C)           THIRD PARTY INFORMATION.  EXECUTIVE RECOGNIZES THAT THE COMPANY
HAS RECEIVED AND IN THE FUTURE WILL RECEIVE FROM THIRD PARTIES THEIR
CONFIDENTIAL OR PROPRIETARY INFORMATION SUBJECT TO A DUTY ON THE COMPANY’S PART
TO MAINTAIN THE CONFIDENTIALITY OF SUCH INFORMATION AND TO USE IT ONLY FOR
CERTAIN LIMITED PURPOSES.  EXECUTIVE AGREES TO HOLD ALL SUCH CONFIDENTIAL OR
PROPRIETARY INFORMATION IN THE STRICTEST CONFIDENCE AND NOT TO DISCLOSE IT TO
ANY PERSON, FIRM OR CORPORATION OR TO USE IT EXCEPT AS NECESSARY IN CARRYING OUT
EXECUTIVE’S WORK FOR THE COMPANY CONSISTENT WITH THE COMPANY’S AGREEMENT WITH
SUCH THIRD PARTY.


4.             INVENTIONS.


(A)           INVENTIONS RETAINED AND LICENSED.  AS PREVIOUSLY REPRESENTED IN
EXECUTIVE’S PRIOR EMPLOYMENT AGREEMENTS WITH THE COMPANY AND THE AMENDMENTS
THERETO, EXECUTIVE HAS NO INVENTIONS, ORIGINAL WORKS OF AUTHORSHIP,
DEVELOPMENTS, IMPROVEMENTS, AND TRADE SECRETS WHICH WERE MADE BY HIM PRIOR TO
HIS EMPLOYMENT WITH THE COMPANY (COLLECTIVELY REFERRED TO AS “PRIOR
INVENTIONS”), WHICH BELONG TO HIM, WHICH RELATE TO THE COMPANY’S PROPOSED
BUSINESS, PRODUCTS OR RESEARCH AND DEVELOPMENT, AND WHICH WERE NOT PREVIOUSLY
ASSIGNED TO THE COMPANY.  IF IN THE COURSE OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY, EXECUTIVE INCORPORATES INTO A COMPANY PRODUCT, PROCESS OR SERVICE A
PRIOR INVENTION OWNED BY EXECUTIVE OR IN WHICH EXECUTIVE HAS AN INTEREST,
EXECUTIVE HEREBY GRANTS TO THE COMPANY A NONEXCLUSIVE, ROYALTY-FREE, FULLY
PAID-UP, IRREVOCABLE, PERPETUAL, WORLDWIDE LICENSE TO MAKE, HAVE MADE, MODIFY,
USE AND SELL SUCH PRIOR INVENTION AS PART OF OR IN CONNECTION WITH SUCH PRODUCT,
PROCESS OR SERVICE, AND TO PRACTICE ANY METHOD RELATED THERETO.


(B)           ASSIGNMENT OF INVENTIONS.  EXECUTIVE AGREES THAT EXECUTIVE WILL
PROMPTLY MAKE FULL WRITTEN DISCLOSURE TO THE COMPANY, WILL HOLD IN TRUST FOR THE
SOLE RIGHT AND BENEFIT OF THE COMPANY, AND HEREBY ASSIGNS TO THE COMPANY, OR ITS
DESIGNEE, ALL EXECUTIVE’S RIGHT, TITLE, AND

 

2

--------------------------------------------------------------------------------


 


INTEREST IN AND TO ANY AND ALL INVENTIONS, ORIGINAL WORKS OF AUTHORSHIP,
DEVELOPMENTS, CONCEPTS, IMPROVEMENTS, DESIGNS, DISCOVERIES, IDEAS, TRADEMARKS OR
TRADE SECRETS, WHETHER OR NOT PATENTABLE OR REGISTRABLE UNDER COPYRIGHT OR
SIMILAR LAWS, WHICH EXECUTIVE MAY SOLELY OR JOINTLY CONCEIVE OR DEVELOP OR
REDUCE TO PRACTICE, OR CAUSE TO BE CONCEIVED OR DEVELOPED OR REDUCED TO
PRACTICE, DURING THE PERIOD OF TIME EXECUTIVE IS IN THE EMPLOY OF THE COMPANY
(COLLECTIVELY REFERRED TO AS “INVENTIONS”), EXCEPT AS PROVIDED IN SECTION 4(F)
BELOW.  EXECUTIVE FURTHER ACKNOWLEDGES THAT ALL ORIGINAL WORKS OF AUTHORSHIP
WHICH ARE MADE BY HIM (SOLELY OR JOINTLY WITH OTHERS) WITHIN THE SCOPE OF AND
DURING THE PERIOD OF HIS EMPLOYMENT WITH THE COMPANY, AND WHICH ARE PROTECTIBLE
BY COPYRIGHT, ARE “WORKS MADE FOR HIRE,” AS THAT TERM IS DEFINED IN THE UNITED
STATES COPYRIGHT ACT.  EXECUTIVE UNDERSTANDS AND AGREES THAT THE DECISION
WHETHER OR NOT TO COMMERCIALIZE OR MARKET ANY INVENTION DEVELOPED BY EXECUTIVE
SOLELY OR JOINTLY WITH OTHERS IS WITHIN THE COMPANY’S SOLE DISCRETION AND FOR
THE COMPANY’S SOLE BENEFIT AND THAT NO ROYALTY WILL BE DUE TO EXECUTIVE AS A
RESULT OF THE COMPANY’S EFFORTS TO COMMERCIALIZE OR MARKET ANY SUCH INVENTION.


(C)           INVENTIONS ASSIGNED TO THE UNITED STATES.  EXECUTIVE AGREES TO
ASSIGN TO THE UNITED STATES GOVERNMENT ALL HIS RIGHT, TITLE, AND INTEREST IN AND
TO ANY AND ALL INVENTIONS WHENEVER SUCH FULL TITLE IS REQUIRED TO BE IN THE
UNITED STATES BY A CONTRACT BETWEEN THE COMPANY AND THE UNITED STATES OR ANY OF
ITS AGENCIES.


(D)           MAINTENANCE OF RECORDS.  EXECUTIVE AGREES TO KEEP AND MAINTAIN
ADEQUATE AND CURRENT WRITTEN RECORDS OF ALL INVENTIONS MADE BY EXECUTIVE (SOLELY
OR JOINTLY WITH OTHERS) DURING THE PERIOD OF HIS EMPLOYMENT WITH THE COMPANY. 
THE RECORDS WILL BE IN THE FORM OF NOTES, SKETCHES, DRAWINGS, AND ANY OTHER
FORMAT THAT MAY BE SPECIFIED BY THE COMPANY.  THE RECORDS WILL BE AVAILABLE TO
AND REMAIN THE SOLE PROPERTY OF THE COMPANY AT ALL TIMES.


(E)           PATENT AND COPYRIGHT REGISTRATIONS.  EXECUTIVE AGREES TO ASSIST
THE COMPANY, OR ITS DESIGNEE, AT THE COMPANY’S EXPENSE, IN EVERY PROPER WAY TO
SECURE THE COMPANY’S RIGHTS IN THE INVENTIONS AND ANY COPYRIGHTS, PATENTS, MASK
WORK RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS RELATING THERETO IN ANY AND
ALL COUNTRIES, INCLUDING THE DISCLOSURE TO THE COMPANY OF ALL PERTINENT
INFORMATION AND DATA WITH RESPECT THERETO, THE EXECUTION OF ALL APPLICATIONS,
SPECIFICATIONS, OATHS, ASSIGNMENTS AND ALL OTHER INSTRUMENTS WHICH THE COMPANY
SHALL DEEM NECESSARY IN ORDER TO APPLY FOR AND OBTAIN SUCH RIGHTS AND IN ORDER
TO ASSIGN AND CONVEY TO THE COMPANY, ITS SUCCESSORS, ASSIGNS, AND NOMINEES THE
SOLE AND EXCLUSIVE RIGHTS, TITLE AND INTEREST IN AND TO SUCH INVENTIONS, AND ANY
COPYRIGHTS, PATENTS, MASK WORK RIGHTS OR OTHER INTELLECTUAL PROPERTY RIGHTS
RELATING THERETO.  EXECUTIVE FURTHER AGREES THAT HIS OBLIGATION TO EXECUTE OR
CAUSE TO BE EXECUTED, WHEN IT IS IN HIS POWER TO DO SO, ANY SUCH INSTRUMENT OR
PAPERS SHALL CONTINUE AFTER THE TERMINATION OF THIS AGREEMENT.  IF THE COMPANY
IS UNABLE BECAUSE OF EXECUTIVE’S MENTAL OR PHYSICAL INCAPACITY OR FOR ANY OTHER
REASON TO SECURE EXECUTIVE’S SIGNATURE TO APPLY FOR OR TO PURSUE ANY APPLICATION
FOR ANY UNITED STATES OR FOREIGN PATENTS OR COPYRIGHT REGISTRATIONS COVERING
INVENTIONS OR ORIGINAL WORKS OF AUTHORSHIP ASSIGNED TO THE COMPANY AS ABOVE,
THEN EXECUTIVE HEREBY IRREVOCABLY DESIGNATES AND APPOINTS THE COMPANY AND ITS
DULY AUTHORIZED OFFICERS AND AGENTS AS HIS AGENT AND ATTORNEY IN FACT, TO ACT
FOR AND IN EXECUTIVE’S BEHALF AND STEAD TO EXECUTE AND FILE ANY SUCH
APPLICATIONS AND TO DO ALL OTHER LAWFULLY PERMITTED ACTS TO FURTHER THE
PROSECUTION AND ISSUANCE OF LETTERS PATENT OR COPYRIGHT REGISTRATIONS THEREON
WITH THE SAME LEGAL FORCE AND EFFECT AS IF EXECUTED BY EXECUTIVE.

 

3

--------------------------------------------------------------------------------


 


(F)            EXCEPTION TO ASSIGNMENTS.  EXECUTIVE UNDERSTANDS THAT THE
PROVISIONS OF THIS AGREEMENT REQUIRING ASSIGNMENT OF INVENTIONS TO THE COMPANY
DO NOT APPLY TO ANY INVENTION WHICH QUALIFIES FULLY UNDER THE PROVISIONS OF
CALIFORNIA LABOR CODE SECTION 2870 (ATTACHED HERETO AS EXHIBIT A).  EXECUTIVE
WILL ADVISE THE COMPANY PROMPTLY IN WRITING OF ANY INVENTIONS THAT EXECUTIVE
BELIEVES MEET THE CRITERIA IN CALIFORNIA LABOR CODE SECTION 2870.


5.             COMPENSATION AND FRINGE BENEFITS.


(A)           BASE SALARY.  FOR ALL SERVICES RENDERED BY THE EXECUTIVE PURSUANT
TO THIS AGREEMENT, THE COMPANY SHALL PAY EXECUTIVE A BASE SALARY (THE “BASE
SALARY”) AT THE ANNUAL RATE OF NOT LESS THAN FIVE HUNDRED AND SIXTY FIVE
THOUSAND DOLLARS ($565,000).  THE BASE SALARY SHALL BE PAID IN PERIODIC
INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S REGULAR PAYROLL PRACTICES. 
EXECUTIVE’S ANNUAL SALARY SHALL BE ADJUSTED ON THE ONE-YEAR ANNIVERSARY OF THE
DATE OF THIS AGREEMENT TO COMPENSATE FOR CHANGES IN THE COST OF LIVING.  THE
AMOUNT OF EACH ANNUAL COST OF LIVING INCREASE SHALL BE TWICE THE RATE DETERMINED
FOR SUCH ANNUAL PERIOD BY THE “CONSUMER PRICE INDEX FOR URBAN WAGE EARNERS AND
CLERICAL WORKERS (ALL ITEMS) PUBLISHED BY THE BUREAU OF LABOR STATISTICS, U.S.
DEPARTMENT OF LABOR (1967 EQUALS 100).”


(B)           BONUSES.  THE EXECUTIVE SHALL BE ENTITLED TO A GUARANTEED BONUS
PAYMENT OF TWO HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000) ON DECEMBER 31,
2002, PROVIDED THAT HE IS AN EMPLOYEE OF THE COMPANY ON SUCH DATE (THE
“GUARANTEED BONUS”).  EXECUTIVE SHALL ALSO BE ELIGIBLE TO RECEIVE A
PERFORMANCE-BASED BONUS OF TWO HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000)
BASED UPON CERTAIN CRITERIA TO BE SPECIFIED BY THE AS THE COMPENSATION COMMITTEE
OF THE BOARD (THE “COMPENSATION COMMITTEE”) INCLUDING REVENUE AND PROFITABILITY
TARGETS AND/OR OTHER ORGANIZATIONAL AND STRATEGIC MILESTONES (THE “PERFORMANCE
BONUS”; AND TOGETHER WITH THE GUARANTEED BONUS, THE “BONUSES”).  EXECUTIVE SHALL
ALSO BE ELIGIBLE TO RECEIVE SUCH ADDITIONAL SALARY OR OTHER INCENTIVE
COMPENSATIONS AS THE COMPENSATION COMMITTEE MAY, IN ITS SOLE DISCRETION,
DETERMINE FROM TIME TO TIME.  ANY BONUSES OR OTHER COMPENSATION PAYABLE
HEREUNDER SHALL BE PAID IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL
PRACTICES AND POLICIES.


(C)           OTHER BENEFITS.  EXECUTIVE SHALL BE ENTITLED TO PARTICIPATE IN
SUCH GROUP LIFE, PENSION, DISABILITY, ACCIDENT, HOSPITAL AND MEDICAL INSURANCE
PLANS, AND SUCH OTHER PLAN OR PLANS WHICH MAY BE INSTITUTED BY THE COMPANY FOR
THE BENEFIT OF ITS EXECUTIVE EMPLOYEES GENERALLY, UPON SUCH TERMS AS MAY BE
THEREIN PROVIDED OF GENERAL APPLICATION TO ALL EXECUTIVE EMPLOYEES OF THE
COMPANY AND SUCH OTHER BENEFITS AS ARE MUTUALLY DEEMED APPROPRIATE TO THE
POSITION HELD BY EXECUTIVE AND TO THE DISCHARGE OF EXECUTIVE’S DUTIES. 
EXECUTIVE SHALL BE ENTITLED TO NOT LESS THAN TWENTY (20) BUSINESS DAYS’ VACATION
PER YEAR, WITH REMUNERATION, WHICH SHALL BE COORDINATED WITH THE VACATION
PERIODS OF OTHER OFFICERS OF THE COMPANY IN A MANNER THAT WILL MINIMIZE
DISRUPTION OF THE COMPANY’S MANAGEMENT EFFORTS.


(D)           LIFE INSURANCE.  DURING THE TERM OF THE AGREEMENT THE COMPANY WILL
CONTINUE TO PAY THE FULL PREMIUM ON THE $10 MILLION KEY PERSON LIFE INSURANCE
POLICY COVERING EXECUTIVE.  EXECUTIVE WILL BE ENTITLED TO SELECT PERSONAL
BENEFICIARIES FOR 25% OF THE PROCEEDS OF THE INSURANCE POLICY.  THE COMPANY WILL
PROVIDE EXECUTIVE WITH ADDITIONAL CASH COMPENSATION AT THE END OF EACH CALENDAR
YEAR TO FULLY OFFSET TAXES ATTRIBUTABLE TO EXECUTIVE AS A RESULT OF PAYMENT OF
THE LIFE INSURANCE PREMIUMS BY THE COMPANY.

 

4

--------------------------------------------------------------------------------


 


6.             EXPENSES.  THE COMPANY WILL PAY OR REIMBURSE EXECUTIVE FOR
REASONABLE TRAVEL, ENTERTAINMENT OR OTHER EXPENSES INCURRED BY EXECUTIVE IN THE
FURTHERANCE OF OR IN CONNECTION WITH THE PERFORMANCE OF EXECUTIVE’S DUTIES
HEREUNDER IN ACCORDANCE WITH THE COMPANY’S ESTABLISHED POLICIES.  EXECUTIVE
SHALL FURNISH THE COMPANY WITH EVIDENCE OF THE INCURRENCE OF SUCH EXPENSES
WITHIN A REASONABLE PERIOD OF TIME FROM THE DATE THAT THEY WERE INCURRED.


7.             TERMINATION BENEFITS.


(A)           TERMINATION BENEFITS.  IF EXECUTIVE’S EMPLOYMENT WITH THE COMPANY
OR A SUCCESSOR CORPORATION IS TERMINATED BY THE COMPANY OR SUCCESSOR CORPORATION
AS A RESULT OF AN “INVOLUNTARY TERMINATION” (AS DEFINED BELOW) WITHIN ONE (1)
YEAR FOLLOWING A “CHANGE IN CONTROL” (AS DEFINED BELOW), EXECUTIVE SHALL BE
ENTITLED TO RECEIVE THE FOLLOWING SEVERANCE BENEFITS:  (1) A LUMP SUM PAYMENT
EQUIVALENT TO TWO (2) YEARS OF EXECUTIVE’S THEN CURRENT BASE SALARY; AND (2) A
LUMP SUM PAYMENT EQUIVALENT TO ANY UNPAID AMOUNT OF THE BONUSES REFERENCED IN
SECTION 5(D), UP TO A MAXIMUM OF FIVE HUNDRED THOUSAND DOLLARS ($500,000); AND
(3) FULL ACCELERATION OF THE VESTING OF ANY THEN UNVESTED STOCK OPTIONS HELD BY
THE EXECUTIVE.

For the purposes of this Agreement, “Involuntary Termination” means (i) without
Executive’s express written consent, a significant reduction of Executive’s
duties, position or responsibilities relative to Executive’s duties, position or
responsibilities in effect immediately prior to such reduction; (ii) without
Executive’s express written consent, a substantial reduction, without good
business reasons, of the facilities and perquisites (including office space and
location) available to Executive immediately prior to such reduction;
(iii) without Executive’s express written consent, a material reduction by the
Company of Executive’s base salary as in effect immediately prior to such
reduction; (iv) without Executive’s express written consent, a material
reduction by the Company in the kind or level of employee benefits to which
Executive is entitled immediately prior to such reduction with the result that
Executive’s overall benefits package is significantly reduced; (v) without
Executive’s express written consent, the relocation of Executive to a facility
or a location more than fifty (50) miles from his current location, or (vi) any
purported termination of Executive other than for “Cause” (as defined below).


FOR THE PURPOSES OF THIS AGREEMENT, “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF
ANY OF THE FOLLOWING EVENTS:  (I) ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS
13(D) AND 14(D) OF THE EXCHANGE ACT) BECOMES THE “BENEFICIAL OWNER” (AS DEFINED
IN RULE 13D-3 OF THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL VOTING POWER
REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; (II) THE
CONSUMMATION OF THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS; OR (III) THE CONSUMMATION OF A MERGER OR
CONSOLIDATION OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR
CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY OR ITS PARENT) AT LEAST FIFTY PERCENT (50%) OF THE TOTAL VOTING
POWER REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING
ENTITY OR ITS PARENT OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION.

For the purposes of this Agreement, “Cause” means (i) any act of personal
dishonesty taken by the Executive in connection with his responsibilities as a
Service Provider which is

 

5

--------------------------------------------------------------------------------


 

intended to result in personal enrichment of the Executive, (ii) the Executive’s
conviction of a felony, (iii) any act by the Executive that constitutes material
misconduct and is injurious to the Company, or (iv) continued violations by the
Executive of the Executive’s obligations to the Company.


(B)           LIMITATION ON PAYMENTS.  IN THE EVENT THAT THE SEVERANCE AND OTHER
BENEFITS PROVIDED FOR IN THIS AGREEMENT OR OTHERWISE PAYABLE TO THE EXECUTIVE,
INCLUDING BUT NOT LIMITED TO, THE ACCELERATED VESTING OF ANY STOCK OPTIONS
PREVIOUSLY OR HEREAFTER GRANTED TO EXECUTIVE, (I) CONSTITUTE “PARACHUTE
PAYMENTS” WITHIN THE MEANING OF SECTION 280G OF THE CODE, AND (II) WOULD BE
SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE (THE “EXCISE
TAX”), THEN EXECUTIVE’S BENEFITS UNDER THIS AGREEMENT SHALL BE REDUCED TO THE
EXTENT NECESSARY IN ORDER TO AVOID SUCH BENEFITS BEING SUBJECT TO THE EXCISE
TAX.

Unless the Company and the Executive otherwise agree in writing, any
determination required under this Section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Executive and the Company
for all purposes.  For purposes of making the calculations required by this
Section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Section 280G and 4999 of the
Code.  The Company and the Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section.


8.             ARBITRATION AND EQUITABLE RELIEF.


(A)           ARBITRATION.  IN CONSIDERATION OF EXECUTIVE’S EMPLOYMENT WITH THE
COMPANY, THE COMPANY’S PROMISE TO ARBITRATE ALL EMPLOYMENT-RELATED DISPUTES AND
EXECUTIVE’S RECEIPT OF THE COMPENSATION AND OTHER BENEFITS PAID TO EXECUTIVE BY
THE COMPANY, AT PRESENT AND IN THE FUTURE, EXECUTIVE AGREES THAT ANY AND ALL
CONTROVERSIES, CLAIMS OR DISPUTES WITH ANYONE (INCLUDING THE COMPANY AND ANY
EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY IN THEIR
CAPACITY AS SUCH OR OTHERWISE) ARISING OUT OF, RELATING TO, OR RESULTING FROM
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY, OR THE TERMINATION OF EXECUTIVE’S
EMPLOYMENT WITH THE COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE
SUBJECT TO BINDING ARBITRATION RULES SET FORTH IN CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 1280 THROUGH 1294.2, INCLUDING SECTION 1283.05 (THE “RULES”)
AND PURSUANT TO CALIFORNIA LAW.  DISPUTES WHICH EXECUTIVE AGREES TO ARBITRATE,
AND THEREBY AGREES TO WAIVE ANY RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY
CLAIMS UNDER THE STATE OR FEDERAL LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS
UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH DISABILITIES
ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS
BENEFIT PROTECTION ACT, THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE
CALIFORNIA LABOR CODE, CLAIMS OF HARASSMENT, DISCRIMINATION OR WRONGFUL
TERMINATION AND ANY STATUTORY CLAIMS.  EXECUTIVE FURTHER UNDERSTANDS THAT THIS
AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE
WITH EXECUTIVE.


(B)           PROCEDURE.  EXECUTIVE AGREES THAT ANY ARBITRATION WILL BE
ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION (“AAA”) AND THAT THE
NEUTRAL ARBITRATOR WILL BE SELECTED IN A


 

6

--------------------------------------------------------------------------------


 


MANNER CONSISTENT WITH ITS NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT
DISPUTES.  EXECUTIVE AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE
ANY MOTIONS BROUGHT TO ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR
SUMMARY JUDGMENT AND/OR ADJUDICATION AND MOTIONS TO DISMISS AND DEMURRERS, PRIOR
TO ANY ARBITRATION HEARING.  EXECUTIVE ALSO AGREES THAT THE ARBITRATOR SHALL
HAVE THE POWER TO AWARD ANY REMEDIES, INCLUDING ATTORNEYS’ FEES AND COSTS,
AVAILABLE UNDER APPLICABLE LAW.  EXECUTIVE UNDERSTANDS THE COMPANY WILL PAY FOR
ANY ADMINISTRATIVE OR HEARING FEES CHARGED BY THE ARBITRATOR OR AAA EXCEPT THAT
EXECUTIVE SHALL PAY THE FIRST $200.00 OF ANY FILING FEES ASSOCIATED WITH ANY
ARBITRATION INITIATED.  EXECUTIVE AGREES THAT THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN A MANNER CONSISTENT WITH THE RULES AND THAT TO
THE EXTENT THAT THE AAA’S NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT
DISPUTES CONFLICT WITH THE RULES, THE RULES SHALL TAKE PRECEDENCE.  EXECUTIVE
AGREES THAT THE DECISION OF THE ARBITRATOR SHALL BE IN WRITING.


(C)           REMEDY.  EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT,
ARBITRATION SHALL BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE
BETWEEN EXECUTIVE AND THE COMPANY.  ACCORDINGLY, EXCEPT AS PROVIDED FOR AND BY
THE RULES AND THIS AGREEMENT, NEITHER EXECUTIVE NOR THE COMPANY WILL BE
PERMITTED TO PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO
ARBITRATION.  NOTWITHSTANDING, THE ARBITRATOR WILL NOT HAVE THE AUTHORITY TO
DISREGARD OR REFUSE TO ENFORCE ANY LAWFUL COMPANY POLICY, AND THE ARBITRATOR
SHALL NOT ORDER OR REQUIRE THE COMPANY TO ADOPT A POLICY NOT OTHERWISE REQUIRED
BY LAW WHICH THE COMPANY HAS NOT ADOPTED.


(D)           AVAILABILITY OF INJUNCTIVE RELIEF.  IN ADDITION TO THE RIGHT UNDER
THE RULES TO PETITION TO THE COURT FOR PROVISIONAL RELIEF, EXECUTIVE AGREES THAT
ANY PARTY MAY ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY
ALLEGES OR CLAIMS A VIOLATION OF THIS AGREEMENT OR ANY OTHER AGREEMENT REGARDING
TRADE SECRETS, CONFIDENTIAL INFORMATION, NONSOLICITATION OR LABOR CODE §2870. 
EXECUTIVE UNDERSTANDS THAT ANY BREACH OR THREATENED BREACH OF SUCH AN AGREEMENT
WILL CAUSE IRREPARABLE INJURY AND THAT MONEY DAMAGES WILL NOT PROVIDE AN
ADEQUATE REMEDY THEREFOR AND BOTH PARTIES HEREBY CONSENT TO THE ISSUANCE OF AN
INJUNCTION.  IN THE EVENT EITHER PARTY SEEKS INJUNCTIVE RELIEF, THE PREVAILING
PARTY SHALL BE ENTITLED TO RECOVER REASONABLE COSTS AND ATTORNEY FEES.


(E)           ADMINISTRATIVE RELIEF.  EXECUTIVE UNDERSTANDS THAT THIS AGREEMENT
DOES NOT PROHIBIT EXECUTIVE FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL,
STATE OR FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT
AND HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS’
COMPENSATION BOARD.  THIS AGREEMENT DOES, HOWEVER,  PRECLUDE EXECUTIVE FROM
PURSUING COURT ACTION REGARDING ANY SUCH CLAIM.


(F)            VOLUNTARY NATURE OF THIS AGREEMENT.  EXECUTIVE ACKNOWLEDGES AND
AGREES THAT EXECUTIVE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY
DURESS OR UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE.  EXECUTIVE FURTHER
ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS CAREFULLY READ THIS AGREEMENT AND HAS
ASKED ANY QUESTIONS NEEDED FOR EXECUTIVE TO UNDERSTAND THE TERMS, CONSEQUENCES
AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT
EXECUTIVE IS WAIVING HIS RIGHT TO A JURY TRIAL.  FINALLY, EXECUTIVE AGREES THAT
HE HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY OF HIS
CHOICE BEFORE SIGNING THIS AGREEMENT.

 

7

--------------------------------------------------------------------------------


 


9.             ASSIGNMENT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF (A) THE HEIRS, EXECUTORS AND LEGAL REPRESENTATIVES OF EXECUTIVE
UPON EXECUTIVE’S DEATH AND (B) ANY SUCCESSOR OF THE COMPANY.  ANY SUCH SUCCESSOR
OF THE COMPANY SHALL BE DEEMED SUBSTITUTED FOR THE COMPANY UNDER THE TERMS OF
THIS AGREEMENT FOR ALL PURPOSES.  AS USED HEREIN, “SUCCESSOR” SHALL INCLUDE ANY
PERSON, FIRM, CORPORATION OR OTHER BUSINESS ENTITY WHICH AT ANY TIME, WHETHER BY
PURCHASE, MERGER OR OTHERWISE, DIRECTLY OR INDIRECTLY ACQUIRES ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR BUSINESS OF THE COMPANY.  NONE OF THE RIGHTS
OF EXECUTIVE TO RECEIVE ANY FORM OF COMPENSATION PAYABLE PURSUANT TO THIS
AGREEMENT SHALL BE ASSIGNABLE OR TRANSFERABLE EXCEPT THROUGH A TESTAMENTARY
DISPOSITION OR BY THE LAWS OF DESCENT AND DISTRIBUTION UPON THE DEATH OF
EXECUTIVE.  ANY ATTEMPTED ASSIGNMENT, TRANSFER, CONVEYANCE OR OTHER DISPOSITION
(OTHER THAN AS AFORESAID) OF ANY INTEREST IN THE RIGHTS OF EXECUTIVE TO RECEIVE
ANY FORM OF COMPENSATION HEREUNDER SHALL BE NULL AND VOID.


10.           NOTICES.  ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
CALLED FOR HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED GIVEN IF DELIVERED
PERSONALLY OR THREE (3) DAYS AFTER BEING MAILED BY REGISTERED OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, PREPAID AND ADDRESSED TO THE PARTIES OR THEIR
SUCCESSORS IN INTEREST AT THE FOLLOWING ADDRESSES, OR AT SUCH OTHER ADDRESSES AS
THE PARTIES MAY DESIGNATE BY WRITTEN NOTICE IN THE MANNER AFORESAID:

If to the
Company:                                                                                            
SuperGen, Inc.
4140 Dublin Blvd., Suite 200
Dublin, CA 94568
Attn:  Chief Financial Officer

If to
Executive:                                                                                                                
Joseph Rubinfeld
5304 Blackhawk Drive
Danville, CA  94506


11.           SEVERABILITY.  IN THE EVENT THAT ANY PROVISION HEREOF BECOMES OR
IS DECLARED BY A COURT OF COMPETENT JURISDICTION TO BE ILLEGAL, UNENFORCEABLE OR
VOID, THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT WITHOUT SAID
PROVISION.


12.           ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE COMPANY AND EXECUTIVE CONCERNING EXECUTIVE’S
EMPLOYMENT RELATIONSHIP WITH THE COMPANY, AND SUPERSEDES AND REPLACES ANY AND
ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, CONCERNING
EXECUTIVE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY.


13.           NO ORAL MODIFICATION, CANCELLATION OR DISCHARGE.  THIS AGREEMENT
MAY ONLY BE AMENDED, CANCELED OR DISCHARGED IN WRITING SIGNED BY EXECUTIVE AND
THE COMPANY.


14.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE INTERNAL
SUBSTANTIVE LAWS, BUT NOT THE CHOICE OF LAW RULES, OF THE STATE OF CALIFORNIA.


15.           ACKNOWLEDGMENT.  EXECUTIVE ACKNOWLEDGES THAT HE HAS HAD THE
OPPORTUNITY TO DISCUSS THIS MATTER WITH AND OBTAIN ADVICE FROM HIS PRIVATE
ATTORNEY, HAS HAD SUFFICIENT TIME TO, AND

 

8

--------------------------------------------------------------------------------


has carefully read and fully understands all the provisions of this Agreement,
and is knowingly and voluntarily entering into this Agreement.

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SUPERGEN, INC.

 

JOSEPH RUBINFELD

 

 

 

 

 

 

 

 

 

By:

/s/ Edward Jacobs

 

/s/ Joseph Rubinfeld

 

Edward Jacobs

 

 

 

Chief Financial Officer

 

 

 

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

CALIFORNIA LABOR CODE SECTION 2870

INVENTION ON OWN TIME-EXEMPTION FROM AGREEMENT

“(a)         Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

(1)           Relate at the time of conception or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or

(2)           Result from any work performed by the employee for the employer.

(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.”

 

i

--------------------------------------------------------------------------------
